KRAMER, Judge,
concurring:
I write separately to address the application of former Rule 36(b) of this Court’s Rules of Practice and Procedure to this ease. Former Rule 36(b) was adopted on June 1, 1993, and applied to any appeal pending in the Court on or after October 29, 1992. Although in this case judgment had been entered on June 28, 1991, because the appellant’s appeal was pending on October 29, 1992, by virtue of his EAJA application, see Jones v. Brown, 41 F.3d 634 (Fed.Cir.1994), reversing 6 Vet.App. 101 (1993), former Rule 36(b) was applicable. Under the Rule, remanded eases were given qualified judgments. Therefore, the June 28, 1991, final judgment, by operation of the Rule, became qualified. When Shalala v. Schaefer, 509 U.S. 292, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993) and then this Court’s Stillwell v. Brown, 6 Vet.App. 291 (1994), dismissed, 46 F.3d 1111 (Fed.Cir.1995), were decided, throwing out the concept of qualified judgments, the Court by order of March 11,1994; repealed former Rule 36(b); and provided that in those cases in which jurisdiction had *2been retained for the limited purpose of entertaining EAJA applications, the Clerk was to enter an unqualified judgment; and provided notice to the appellants advising them that to be timely, EAJA applications must be filed within 30 days of entering the unqualified judgments. As that was not done in this case, the appellant’s filing period would not begin to run until the Clerk enters an unqualified judgment, thus making the appellant’s EAJA application timely. See Stillwell, 6 Vet.App. at 299-300.